Citation Nr: 0904738	
Decision Date: 02/10/09    Archive Date: 02/13/09

DOCKET NO.  06-23 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability, to include as secondary to a service connected 
right knee disability.

2. Entitlement to service connection for depression, to 
include as secondary to service connected disabilities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel




INTRODUCTION

The Veteran served on active duty with the United States Navy 
from July 1989 to September 1989, and from January 1992 to 
October 1994.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision by the 
North Little Rock, Arkansas, Regional Office (RO) of the 
United States Department of Veterans Affairs (VA), which 
denied entitlement to the benefits sought.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In July 2006, the Veteran filed with the RO a timely 
substantive appeal, and a request for a Board hearing via 
videoconference from the RO.  The substantive appeal was 
resubmitted at the RO's request in April 2007, and the 
Veteran reiterated his desire for a Board hearing.

The file contains a copy of an April 2007 letter from VA that 
was intended to notify the veteran of the scheduling of his 
hearing for May 22, 2007.  The Veteran failed to appear for 
the hearing on that date, without a request to reschedule or 
a showing of good cause for his failure to report.

A review of the claims file reveals that the Veteran never 
received proper notice of the hearing because the letter was 
not sent to the veteran's proper address.  Rather, it was 
sent by the North Little Rock RO, at 2200 Ft. Roots Dr., to 
the veteran, at the 2200 Ft. Roots Dr. address belonging to 
the RO.  The veteran cannot be held accountable for a failure 
to appear for his hearing when he was unaware of the need to 
do so.  The April 2007 notice letter was sent to the RO's 
mailing address, not the Veteran's.  Similarly, the letter 
notifying the Veteran that his appeal was being certified to 
the Board was also sent by the RO, to the RO.

As the Veteran's request for a videoconference hearing 
remains outstanding, a remand is required to provide proper 
notice and opportunity to appear.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference 
hearing before a Veterans Law Judge at the 
appropriate VA facility.  Be sure that 
notice of such is sent to the Veteran's 
address of record in a timely manner.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

